United States Court of Appeals for the Federal Circuit

                                         ERRATA


                                      August 10, 2007


Appeal Nos. 2006-1406,-1435

Honeywell International, Inc. v. Universal Avionics Systems Corp.

Decided: July 3, 2007                             Precedential Opinion

Change the opinion as follows:

   •   Replace “the angular direction of an object” on page 8, line 15, with “direction.”
   •   Omit “angular” on page 8, line 16.
   •   Replace “angular direction of the runway line from a point on that runway” on
       page 8, lines 17–18, with “direction of the runway itself.”

With these changes, the two affected sentences should read as follows:

      The specification and prosecution history both make clear that the patentees
used the term “heading” to refer to direction from a point on a runway. Thus, the
“heading of the aircraft” is the direction of the aircraft from a point on a runway, and the
“heading of the runway” is the direction of the runway itself.